Exhibit 10.1

Nevada Property 1 LLC

3708 Las Vegas Blvd. South

Las Vegas, NV 89109

(702) 698-7000

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 6th day of
November, 2013, between Nevada Property 1 LLC (the “Employer”) and John Unwin
(“Executive”).

RECITAL

The Employer wants to employ Executive, and Executive wants to be so employed by
the Employer, on the terms and subject to the conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, with this in mind and in consideration of the mutual promises
set forth in this Agreement, the Employer and Executive hereby agree as follows:

 

1. Term of Employment

(a) The term of Executive’s employment under this Agreement (the “Term”) shall
commence on July 1, 2013 (the “Effective Date”) and shall end on June 30, 2015
(the “Expiration Date”) (or such earlier date on which Executive’s employment is
terminated under Section 9).

(b) Except as set forth in Section 10(q), upon the Expiration Date (or such
earlier date on which Executive’s employment is terminated pursuant to
Section 9) all obligations and rights under this Agreement shall immediately
lapse. Employer and Executive agree to a single one-year extension of this
Agreement unless prior to the respective Expiration Date, one party provides 90
days notice to the other party of that party’s intention not to extend the then
applicable Agreement.

 

2. Compensation

(a) Base Salary. Commencing on the Effective Date, during the Term, Executive
shall receive an annual base salary (“Base Salary”) of $1,000,000 paid in
accordance with the Employer’s payroll policies in effect from time to time.
During the Term, Executive’s Base Salary shall be reviewed no less frequently
than annually and may be increased by an amount determined by the Employer, in
its sole and absolute discretion and may not be decreased, without Executive’s
written consent.

(b) Annual Bonus. Executive shall be eligible to receive an annual discretionary
bonus (the “Annual Bonus”). The Annual Bonus, if any, shall be paid between
January 1 and March 15 following the calendar year to which it relates.
Executive must remain continuously employed by the Employer through the date on
which the Annual Bonus is paid to be eligible to receive such Annual Bonus.
Notwithstanding the foregoing, if the Expiration Date of this Agreement precedes
the date between January 1 and March 15 when any Annual Bonus for the prior
calendar year would normally be paid, the Executive shall remain eligible to
receive a discretionary bonus for the year in which the Term of this Agreement
ends.

 

1

Confidential



--------------------------------------------------------------------------------

(c) Management Incentive Award Plan and Exit Award Plan. The Executive shall be
eligible to participate in the Management Incentive Award Plan and the
Management Exit Award Plan in accordance with the terms and conditions of such
plans, their respective agreements, and any related resolution of the Employer’s
Board of Directors (the “Board”).

 

3. Title; Location

Executive shall serve as Chief Executive Officer for The Cosmopolitan of Las
Vegas in Las Vegas, Nevada (the “Hotel”). Executive’s principal place of
business initially shall be at the Hotel; provided, however, that Executive
acknowledges and agrees that Executive may be required to travel from
time-to-time for business reasons.

 

4. Duties

Executive shall have such duties as may be assigned to Executive from time to
time by the Board of Employer. Executive is also required to read, review and
observe all of the Employer’s policies, procedures, rules and regulations in
effect from time to time during the Term that apply to employees of the
Employer, including, without limitation, the Code of Business Conduct and
Ethics, as amended from time to time. Executive shall devote Executive’s
full-time working time to the performance of Executive’s duties hereunder, shall
faithfully serve the Employer, shall in all respects conform to and comply with
the lawful directions and instructions given to Executive by the Board.
Executive shall use Executive’s best efforts to promote and serve the interests
of the Employer. Further, Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Employer
or otherwise engage in activities that would interfere with Executive’s faithful
performance of Executive’s duties hereunder; provided, however, that Executive
may serve on civic or charitable boards or engage in charitable activities
without remuneration if doing so is not inconsistent with, or adverse to,
Executive’s employment hereunder. Executive shall report directly to the Board.
Executive’s immediate supervisor shall be the Chairman of the Board, who is
currently Enrico Sanna. Executive’s duties shall include, but not be limited to,
the following:

 

  •   Designing, in conjunction with Employer, and thereafter implementing a
marketing program to promote the integrated image of the Hotel;

 

  •   Developing community and other gaming association relationships;

 

  •   Managing all operations, including oversight of all third party managed
areas (e.g., hotel and nightclub) and leased areas (e.g., retail and
restaurant), self-operated areas (e.g., casino, spa, and theater), residential
condominium areas, and common areas (e.g., garage, pool decks, tennis courts,
etc.);

 

  •   Working with Employer to position the Hotel for a monetization of
Employer’s investment;

 

  •   Implementing rigorous financial reporting standards;

 

  •   Using Executive’s best efforts to ensure the success of the Employer’s
financial and business objectives;

 

  •   Working interactively and in a constructive fashion with all the existing
consultants and advisors retained by Employer and Deutsche Bank AG, or any
parents, affiliates, subsidiaries or joint ventures of these entities (the
“Employer’s Group”);

 

  •   Using Executive’s best efforts to ensure satisfaction of the Employer’s
stated goals, financial and otherwise;

 

  •   Managing and overseeing the contractual and day-to-day relationship with
the Jockey Club and its owners;

 

  •   Executive shall maintain all necessary licenses to perform his job
responsibilities; and

 

2

Confidential



--------------------------------------------------------------------------------

  •   Subject to any applicable restrictions on authority, performing all
obligations of Employer under all contractual relationships with third parties,
including third party managers and tenants.

 

5. Expenses

To the extent Executive incurs necessary and reasonable travel or other business
expenses in the course of Executive’s employment, Executive shall be reimbursed
for such expenses, upon presentation of written documentation in accordance with
the Employer’s policies in effect from time to time.

 

6. Other Benefits

(a) Executive shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally available to employees of the Employer from
time to time during the Term, subject to the then-prevailing terms, conditions
and eligibility requirements of each such plan, program, or arrangement. The
Employer has reserved the right to amend or terminate any such plan, program, or
arrangement at any time.

(b) Executive expressly agrees and acknowledges that after the Expiration Date
(or such earlier date on which Executive’s employment is terminated pursuant to
Section 9), Executive shall not be entitled to any additional benefits, except
as specifically provided in this Agreement and the benefit plans in which
Executive participates during the Term, and subject in each case to the
then-prevailing terms and conditions of each such plan.

 

7. Vacation and Paid Holidays

(a) Executive shall be entitled to 25 days Paid Time off (“PTO”) per 12-month
period, commencing with the Effective Date, subject to reasonable pre-approval
by the Employer. On each anniversary of the Effective Date, one half of any
unused PTO balance shall carry forward to the subsequent 12-month period. Except
as provided in the foregoing two sentences, vacation pay shall be governed by
the normal vacation policies of the Employer in effect from time to time.

(b) Executive shall be entitled to all paid holidays allowed by the Employer to
its full-time employees within the United States.

 

8. Protection of the Employer’s Interests

Executive recognizes the following: (1) during Executive’s employment with the
Employer, Executive shall have access to confidential information and valuable
business relationships of the Employer; (2) the Employer’s confidential and
business relationships are critical to the Employer’s success in the
marketplace; (3) the Employer operates on a nationwide-basis, and therefore, the
Employer’s commitment to protecting its confidential information and business
relationships is nationwide; and (4) Executive’s employment in certain
capacities with a competitor would involve the use or disclosure of the
Employer’s confidential information. Therefore, in consideration for the
compensation and confidential information provided to Executive, and that shall
continue to be provided to Executive, to prevent the use or disclosure of the
Employer’s confidential information, and to protect the valuable business
relationships of the Employer, Executive agrees to the following:

(a) Duty of Loyalty. During Executive’s employment, Executive shall owe a “Duty
of Loyalty” to the Employer, which includes, but is not limited to, Executive
not competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Employer’s Group,
including, without limitation, as more fully set forth in Section 8(f)(i) below.

(b) Property of the Employer. All rights worldwide with respect to any and all
intellectual or other property of any nature produced, created or suggested by

 

3

Confidential



--------------------------------------------------------------------------------

Executive, whether on Executive’s own time or not, alone or with others, during
the term of Executive’s employment or resulting from Executive’s services which
(i) relate in any manner at the time of conception or reduction to practice to
the actual or demonstrably anticipated business of the Employer, (ii) result
from or are suggested by any task assigned to Executive or any work performed by
Executive on behalf of the Employer, (iii) were created using the time or
resources of the Employer, or (iv) are based on any property owned or idea
conceived by the Employer, shall be deemed to be a work made for hire and shall
be the sole and exclusive property of the Employer. To the extent such work does
not qualify as a work made for hire, Executive hereby irrevocably assigns all
rights in such work to Employer, including the right to sue for infringement.
Executive agrees to execute, acknowledge and deliver to the Employer, at the
Employer’s request, such further documents, including copyright and patent
assignments, as the Employer finds appropriate to evidence the Employer’s rights
in such property and hereby appoints Employer as Executive’s attorney in fact
should Executive be unavailable to execute such forms as may be necessary to
register any such rights.

(c) Confidentiality. Executive acknowledges, and the Employer agrees, that
during Executive’s employment, Executive will have access to, and become
informed of, confidential and proprietary information concerning the Employer.
During Executive’s employment and at all times following the termination of
Executive’s employment, the confidential or proprietary information of any
entity in the Employer’s Group shall not be used by Executive or disclosed or
made available by Executive to any person except as required in the course of
Executive’s employment. Executive specifically agrees that this Agreement
constitutes confidential and proprietary information concerning the Employer.
Upon the termination of Executive’s employment (or at any time on the Employer’s
request), Executive shall return to the Employer all such information that
exists, whether in electronic, written, or other form (and all copies or
extracts thereof) under Executive’s control and shall not retain such
information in any form, including without limitation on any devices, disks or
other media. Without limiting the generality of the foregoing, Executive
acknowledges signing and delivering to the Employer the Nondisclosure and
Non-Solicitation Agreement attached as Exhibit A hereto (the “Nondisclosure and
Non-Solicitation Agreement”) as of the Effective Date and Executive agrees that
all terms and conditions contained in such agreement, and all of Executive’s
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

(d) Return of Property and Resignation from Office. Executive acknowledges that,
upon termination of Executive’s employment for any reason whatsoever (or at any
time on the Employer’s request), Executive shall promptly deliver to the
Employer or surrender to the Employer’s representative all property of any
entity in the Employer’s Group, including, without limitation, all documents and
other materials (and all copies thereof) relating to the Employer’s business,
all identification and access cards, all contact lists, all customer information
including but not limited to customer lists and customer preferences, and third
party business cards however and wherever preserved, and any equipment provided
by any entity in the Employer’s Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
Executive possesses or has in Executive’s custody or under Executive’s control.
Executive shall cooperate with the Employer by participating in interviews to
share any knowledge Executive may have regarding the Employer’s intellectual or
other property with personnel designated by the Employer. Executive also agrees
to resign from any office held by Executive within the Employer immediately upon
termination of Executive’s employment for any reason whatsoever (or at any time
on the Employer’s request) and Executive irrevocably appoints any person
designated as the Employer’s representative at that time as Executive’s delegate
to effect such resignation.

 

4

Confidential



--------------------------------------------------------------------------------

(e) Covenant Not to Engage in Certain Activities. For the period six months
following the termination of Executive’s employment for any reason whatsoever,
Executive shall not, either alone or jointly, for pay or otherwise, with or on
behalf of others, whether as principal, partner, agent, shareholder, director,
employee, consultant, owner, manager or otherwise, engage in, supervise, or
assist others to perform the same or similar activities in which Executive was
engaged during the two (2) years prior to Executive’s separation with the
Employer for any reason, either directly or indirectly, for any business that is
within 100 miles of the Hotel engaged in or about to be engaged in (A) gaming,
(B) casino and/or hotel and resort operations or management, or (C) marketing or
solicitation on behalf of any such entity. It shall not be a violation of this
Agreement to perform services for a diversified business or enterprise meeting
the requirements of provisions (A), (B), or (C) above if Executive does not
personally engage in, supervise, or have any other involvement whatsoever in any
activities described in this Section and Executive does not have an ownership
interest in the business or enterprise, except that the foregoing shall not
prevent Executive from holding at any time less than five percent (5%) of the
outstanding capital stock of any company whose stock is publicly traded.
Executive expressly acknowledges and agrees that the restrictions contained in
this Section 8(e) are reasonably tailored to protect the Employer’s legitimate
business interests, and are reasonable in all circumstances in scope, duration
and all other respects.

(f) Covenant Not to Solicit.

 

  (i) During Executive’s employment and for six months following the termination
of Executive’s employment for any reason whatsoever, Executive shall not, either
alone or jointly, with or on behalf of others, whether as principal, partner,
agent, shareholder, director, employee, consultant or otherwise, directly or
indirectly: (a) hire, offer employment to, or solicit the employment or
engagement of, or otherwise entice away from the employment or engagement of the
Employer, either for Executive’s own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Employer’s Group, whether or not such person would commit any breach of a
contract by reason of his or her leaving the service of the Employer; or
(b) retain, solicit, induce or entice any client, customer, contractor,
licensor, agent, partner or other business relationship of any entity in the
Employer’s Group to terminate, discontinue, renegotiate or otherwise cease or
modify its relationship with the Employer. Any exception to this provision must
be pre-approved in writing by the Employer and Deutsche Bank AG.

 

  (ii) During Executive’s employment and at all times following the termination
of Executive’s employment for any reason whatsoever, Executive shall not use the
confidential, trade secret information of the Employer or that of any entity in
the Employer’s Group or any other unlawful means to directly or indirectly
solicit, induce or entice any client, customer, contractor, licensor, agent,
partner or other business relationship of any entity in the Employer’s Group to
terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Employer.

 

  (iii) Executive expressly acknowledges and agrees that the restrictions
contained in this Section 8(f) are reasonably tailored to protect the Employer’s
confidential information and trade secrets, and are reasonable in all
circumstances in scope, duration and all other respects. The provisions of this
Section 8(f) shall survive the expiration or earlier termination of this
Agreement.

 

9. Termination of Employment

(a) Resignation by Employee. Executive promises not to resign Executive’s
employment prior to the Expiration Date. If Executive does attempt to resign in
breach of this Section 9(a), the Employer may accept Executive’s resignation

 

5

Confidential



--------------------------------------------------------------------------------

effective as of any date it determines. Further, Executive agrees to provide the
Employer with at least three (3) month’s notice of any intent not to continue
Executive’s employment following the Expiration Date. During the three month
notice period, Executive will continue to receive his full salary and benefits
under this Agreement.

(b) By the Employer for Cause. At any time during the Term, the Employer may
terminate Executive’s employment for “Cause,” which shall include, but not be
limited to, a good-faith determination by the Employer that Executive:
(i) engaged in misconduct or gross negligence in the performance of Executive’s
duties or willfully and continuously failed or refused to perform any duties
reasonably requested in the course of Executive’s employment; (ii) engaged in
fraud, dishonesty, or any other improper conduct that causes, or in the sole and
absolute discretion of the Employer has the potential to cause, harm to any
entity in the Employer’s Group, including its business or reputation;
(iii) violated any lawful directives or policies of the Employer or any
applicable laws, rules or regulations; (iv) materially breached Executive’s
employment agreement, Nondisclosure and Non-Solicitation Agreement or any other
agreement with any entity in the Employer’s Group; (v) committed, was charged
with, was convicted of, or pled guilty or no contest to, a felony or crime
involving dishonesty or moral turpitude; (vi) breached Executive’s fiduciary
duties to the Employer; or (vii) failed to obtain or maintain in good standing
any necessary or desirable licenses or took any action that could reasonably be
expected to jeopardize Executive’s, the Employer’s or any other member of the
Employer’s Group’s ability to obtain or retain in good standing any necessary or
desirable licenses. If Executive engages in an activity that Employer considers
to be Cause for Executive’s termination and it is capable of being cured by
Executive, Executive will (x) receive notice (written or otherwise) of that
event and (y) have a reasonable opportunity to cure as determined by Employer in
its sole discretion. If Executive’s employment terminates for any reason other
than a termination by the Employer for Cause, at a time when the Employer had
Cause to terminate Executive (or would have had Cause if it then knew all
relevant facts), Executive’s termination shall be treated as a termination by
the Employer for Cause.

(c) Death. In the event of Executive’s death during the Term, Executive’s
employment shall terminate immediately and be deemed a Resignation as defined in
Section 9(a) as of the date of Executive’s death.

(d) Disability. In the event that Executive has or develops a disability (as
defined below) then, to the extent not prohibited by applicable law, the
Employer shall have the right to terminate Executive’s employment. Executive
acknowledges that, should such disability continue for a period of more than 12
weeks during any 12-month period, or if Executive occupies a key position or is
performing key duties for the Employer at the time of such absence, any further
absence likely would cause the Employer an undue hardship and/or substantial and
grievous injury. Except to the extent provided by the Employer’s policies and
practices then in effect, Executive shall not receive any Base Salary during any
period of disability during which Executive is unable to perform the services
required of Executive under this Agreement. For purposes hereof, a “disability”
shall mean a physical or mental impairment that renders Executive unable to
perform the duties required of Executive under this Agreement, even with the
Employer providing Executive a reasonable accommodation, as determined by a
physician selected by the Employer in its sole discretion. Executive shall
cooperate and be available for any medical examination requested by the Employer
with respect to any determination of whether Executive has a disability within
ten (10) days of such a request.

(e) By Employer for Any Other Reason. Notwithstanding any other provision of
this Agreement, the Employer may terminate Executive’s employment for any reason
or no reason at any time. In the event Employer terminates Executive’s
employment pursuant to this Section 9(e), Executive shall be eligible for
severance

 

6

Confidential



--------------------------------------------------------------------------------

pay equal to eighteen months of the Executive’s base salary ($1,500,000), less
applicable withholdings and subject to Executive executing a release in the form
provided by the Employer and the release becoming effective.

(f) Termination of Obligations. In the event of the termination of Executive’s
employment under this Agreement pursuant to this Section 9, all obligations of
Employer to Executive under this Agreement shall immediately terminate, except
that Executive shall remain eligible for severance pay in the event of a
termination pursuant to Section 9(e) . In addition, in the event of a
termination pursuant to this Section 9, the Employer shall pay or provide
Executive when due (a) any Base Salary earned but unpaid as of the date of
Executive’s termination, (b) any business expenses incurred but not reimbursed
under Section 5 as of the date of Executive’s termination, and (c) any amounts
or benefits under any Employer compensation, incentive, or benefit plans vested
but not paid as of the date of Executive’s termination.

 

10. General Provisions

(a) Entire Agreement. This Agreement and the Nondisclosure and Non-Solicitation
Agreement, Exit Award Plan and Incentive Award Plan supersede all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of Executive’s employment with the Employer, including but not limited
to the Employment Agreement dated the 16th of July 2009, and no amendment or
modification of these agreements shall be binding unless it is set forth in a
writing signed by both the Employer and Executive. To the extent that this
Agreement conflicts with any of the Employer’s policies, procedures, rules or
regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

(b) Use of Executive’s Name, Voice and Likeness. Executive hereby irrevocably
grants the Employer the unrestricted right, but not the obligation, to use
Executive’s name, voice or likeness for any publicity or advertising purpose in
any medium now known or hereafter existing.

(c) Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Executive without the prior written consent
of the Employer. The Employer may assign this Agreement or all or any part of
its rights and obligations under this Agreement at any time without Executive’s
consent and following such assignment all references to the Employer shall be
deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

(d) No Conflict with Prior Agreements. Executive represents to the Employer that
Executive’s performance of his duties under this Agreement does not conflict or
will not conflict with any contractual or legal commitment on Executive’s part
to any third party, nor does it or will it violate or interfere with any rights
of any third party.

(e) Successors. This Agreement shall be binding on and inure to the benefit of
the Employer and its successors and assigns, including successors by merger and
operation of law. This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives.

(f) Waiver. No waiver by Executive or the Employer at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

 

7

Confidential



--------------------------------------------------------------------------------

(g) Expiration. This Agreement does not constitute a commitment of the Employer
with regard to Executive’s employment, express or implied, other than to the
extent expressly provided for herein. Upon the Expiration Date, or, if earlier,
the termination of this Agreement pursuant to Section 9, it is the contemplation
of both parties that Executive’s employment with the Employer shall cease, and
that neither the Employer nor Executive shall have any obligation to the other
with respect to Executive’s continued employment.

(h) Taxation. The Employer may withhold from any payments made under the
Agreement all federal, state, city or other applicable taxes or amounts as shall
be required or permitted pursuant to any law, governmental regulation or ruling
or agreement with Executive.

(i) Choice of Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada, without regard to conflict of law principles.

(j) Arbitration.

 

  (i) Except as otherwise provided in this Agreement and in Section 10(m)
hereof, any dispute or controversy between the Employer and Executive will be
settled by final and binding arbitration by a single arbitrator to be held in
the city in which Executive was last employed by the Employer, unless the
Employer and Executive agree otherwise, in accordance with the JAMS rules for
resolution of employment disputes then in effect, except as provided in this
Section 10(j). The arbitrator the parties select will have the authority to
grant any party all remedies otherwise available by law, but will not have the
power to grant any remedy that would not be available in a state or federal
court. Either party may seek court intervention in a dispute for interim
equitable relief in a court of competent subject matter jurisdiction located
within the city in which Executive was last employed by the Employer, but the
resort to interim equitable relief will be pending and in aid of arbitration
only, and in such cases the trial on the merits of the action will occur in
front of, and will be decided by, the arbitrator, who will have the same ability
to order legal or equitable remedies as could a court of general jurisdiction.
The arbitrator will have the authority to hear and rule on dispositive motions
(such as motions for summary adjudication or summary judgment). This arbitration
obligation shall not prohibit the Employer or Executive from filing a claim with
an administrative agency, nor does it apply to claims for workers’ compensation
or unemployment benefits, or claims for benefits under an employee welfare or
pension plan that specifies a different dispute resolution procedure.

 

  (ii) Notwithstanding anything to the contrary in the rules of JAMS, the
arbitration shall provide (a) for written discovery and depositions as provided
under the Federal Rules of Civil Procedure and (b) for a written decision by the
arbitrator that includes the essential findings and conclusions upon which the
decision is based which must be issued no later than thirty (30) days after a
dispositive motion is heard or an arbitration hearing has completed. The
Employer will pay the fees and administrative costs charged by the arbitrator
and JAMS; provided, however, that if Executive initiates the claim, Executive
must initiate it by paying to JAMS an amount equal to the filing fee for the
court of general jurisdiction in the state in which Executive was last employed
by the Employer.

 

  (iii) Either party will have the same amount of time to file any claim against
any other party as it would have if the claim had been filed in state or federal
court. In conducting the arbitration, the arbitrator will follow the Federal
Rules of Evidence (including but not limited to all applicable privileges).

 

8

Confidential



--------------------------------------------------------------------------------

  (iv) The arbitrator must be experienced in employment law. He or she will be
selected by the mutual agreement of the parties. If the parties cannot agree on
an arbitrator, the parties will alternately strike names from a list provided by
JAMS until only one name remains.

 

  (v) The decision of the arbitrator will be final, conclusive and binding on
the parties to the arbitration. The prevailing party in the arbitration, as
determined by the arbitrator, shall be entitled to recover his or its reasonable
attorneys’ fees, experts’ fees and costs, including the costs or fees charged by
the arbitrator and JAMS, in addition to such other relief as may be granted,
under the standards provided by law for awarding such fees and costs applicable
to the claims asserted. Judgment may be entered on the arbitrator’s decision in
any court having jurisdiction.

 

  (vi) Executive understands that Executive’s and the Employer’s agreement to
arbitrate all disputes means that both Executive and the Employer are waiving
their right to file a court action, except for requests for injunctive relief
pending arbitration. Executive also understands that both Executive and the
Employer are giving up any right to a jury trial.

(k) Severability. It is expressly agreed by the parties that each of the
provisions included in Sections 8(e) and 8(f) is separate, distinct, and
severable from the other and remaining provisions of Sections 8(e) and 8(f), and
that the invalidity or unenforceability of any Section 8(e) or 8(f) provision
shall not affect the validity or enforceability of any other provision or
provisions of this Agreement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under, or would require the commission of any
act contrary to, existing or future laws effective during the Term, such
provisions shall be fully severable, the Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a legal
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

(l) Services Unique. Executive recognizes that the services being performed by
Executive under this Agreement are of a special, unique, unusual, extraordinary
and intellectual character giving them a peculiar value, the loss of which
cannot be reasonably or adequately compensated for in damages in the event of a
breach of this Agreement by Executive.

 

9

Confidential



--------------------------------------------------------------------------------

(m) Injunctive Relief. In the event of a breach of or threatened breach of the
provisions of this Agreement regarding the exclusivity of Executive’s services
or the provisions of Sections 8 and 9, Executive agrees that any remedy at law
would be inadequate. Accordingly, Executive agrees that the Employer is entitled
to obtain injunctive or other equitable relief for such breaches or threatened
breaches in any court of competent jurisdiction. The injunctive and equitable
relief provided for in this Section 10(m) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party. The parties agree to waive the requirement of
posting a bond in connection with a court’s issuance of an injunction. If the
Employer prevails in whole or in substantial part with respect to any litigation
between Executive and the Employer concerning the interpretation of or
performance under Section 8, the Employer shall recover from Executive its
reasonable attorneys’ and other fees.

(n) Remedies Cumulative. The remedies in this Agreement are not exclusive, and
the parties shall have the right to pursue any other legal or equitable remedies
to enforce the terms of this Agreement.

(o) Headings. The headings set forth herein are included solely for the purpose
of identification and shall not be used for the purpose of construing the
meaning of the provisions of this Agreement.

(p) Section 409A. To the extent applicable, it is intended that the Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”). The Agreement shall be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A shall have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Employer for purposes of the Agreement and no payments shall be due to
Executive under the Agreement which are payable upon Executive’s termination of
employment unless Executive would be considered to have incurred a “separation
from service” from the Employer within the meaning of Section 409A. To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Agreement during the six-month
period immediately following Executive’s termination of employment shall instead
be paid on the first business day after the date that is six months following
Executive’s termination of employment (or upon Executive’s death, if earlier).
In addition, for purposes of the Agreement, each amount to be paid or benefit to
be provided to Executive pursuant to the Employment Agreement shall be construed
as a separate identified payment for purposes of Section 409A. With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A.

(q) Survivability. The provisions of Sections 1(b), 8, and 10 (as well as the
Nondisclosure and Non-solicitation Agreement) shall survive the termination or
expiration of this Agreement.

(r) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

 

10

Confidential



--------------------------------------------------------------------------------

(s) Legal Counsel. Executive acknowledges that Executive has been given the
opportunity to consult with legal counsel or any other advisor of Executive’s
own choosing regarding this Agreement. Executive understands and agrees that any
attorney retained by the Employer, or any member of management who has discussed
any term or condition of this Agreement with Executive or Executive’s advisor is
only acting on behalf of the Employer and not on Executive’s behalf.

(t) Right to Negotiate. Executive hereby acknowledges that Executive has been
given the opportunity to participate in the negotiation of the terms of this
Agreement. Executive acknowledges and confirms that Executive has read this
Agreement and fully understands its terms and contents.

(u) No Broker. Executive has given no indication, representation or commitment
of any nature to any broker, finder, agent or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by the Employer in connection with Executive’s employment under this
Agreement.

(v) All Terms Material. Executive’s failure to comply with any of the terms of
this Agreement shall constitute a material breach of this Agreement.

 

11. Notices

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:   

Nevada Property 1 LLC

3708 Las Vegas Blvd. South

Las Vegas, NV 89109

Attention: General Counsel

To Executive:   

John Unwin

ADDRESS

Either party may by written notice designate a different address for giving of
notices. The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

11

Confidential



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

 

Employer    NEVADA PROPERTY 1 LLC    By:   

/s/ Enrico Sanna

Enrico Sanna

   Date: November 6, 2013 By:   

/s/ Ronald G. Eidell

Ronald G. Eidell

Date:    Date: November 6, 2013    Executive By:   

/s/ John Unwin

John Unwin

Date:    Date: November 6, 2013

 

12

Confidential



--------------------------------------------------------------------------------

Exhibit A

Nondisclosure and Non-Solicitation Agreement

 

13

Confidential